     Case 4:20-cv-01121-DPM-JTR Document 25 Filed 06/09/21 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

BRAYLON ANTWONIE SISK                                         PLAINTIFF

v.                     No: 4:20-cv-1121-DPM-JTR

ERIC S. HIGGINS, Sheriff, Pulaski
County Regional Detention Facility;
CHARLES HENDRICKS, Chief, Pulaski
County Detention Facility; and BRIGGS
Major, Pulaski County Regional
Detention Facility                                       DEFENDANTS

                                ORDER
     Unopposed motion, Doc. 23, granted.           Sisk’s claims against
Higgins and Hendricks are dismissed without prejudice.
     So Ordered.
                                        ________________________
                                        D.P. Marshall Jr.
                                        United States District Judge

                                        9 June 2021
